      Case 3:18-cv-00218-HTW-LRA Document 18 Filed 10/11/18 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


LARRY COLEMAN                                                                      PLAINTIFF

v.                                                              NO. 3:18-CV-00218-HTW-LRA

KOCH FOODS OF MISSISSIPPI,
LLC; KOCH MEAT CO., INC.                                                         DEFENDANTS



             NOTICE OF CONDITIONAL CERTIFICATION DEPOSITION

       PLEASE TAKE NOTE that, pursuant to Rule 30 and Rule 45 of the Federal Rules of

Civil Procedure, counsel for Defendants, Koch Foods of Mississippi and Koch Meat Co., Inc.

will take the conditional certification deposition of Plaintiff, Larry Coleman, at the offices of

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC; One Eastover Center, 100 Vision Drive,

Suite 400, Jackson, MS 39211, on Wednesday, October 17, 2018, beginning at 1:00 p.m. and

continuing from day-to-day until completion. The testimony shall be recorded by stenographic

means before a duly authorized officer and may be videotaped. The deposition is being taken for

purposes of, discovery, for use at trial, and for all purposes permitted under the Federal Rules of

Civil Procedure.

       This, the 11th day of October, 2018.
      Case 3:18-cv-00218-HTW-LRA Document 18 Filed 10/11/18 Page 2 of 2



                                                      Respectfully submitted,

                                                      KOCH FOODS OF MISSISSIPPI, LLC and
                                                      KOCH MEAT CO., INC.

                                                      By Their Attorneys,

                                                      BAKER, DONELSON, BEARMAN,
                                                       CALDWELL & BERKOWITZ, P.C.

                                                      By: s/ D. Sterling Kidd____________
                                                         D. STERLING KIDD

Scott W. Pedigo (MB #10735)
D. Sterling Kidd (MB#103670)
R. Christopher White (MB#105509)
BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ, P.C.
MAILING: Post Office Box 14167
Jackson, MS 39236-4167
PHYSICAL: One Eastover Center
100 Vision Drive, Suite 400
Jackson, Mississippi 39211-6391
Telephone: (601) 351-2400
Telecopier: (601) 351-2424




                                     CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of the Court using the ECF

system which will send notification of the filing to all counsel of record.

       This the 11th day of October, 2018.

                                                      s/ D. Sterling Kidd____________
                                                          D. STERLING KIDD
